          Case 1:20-cv-04730-JPO Document 19 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MONIQUE WILCOX,
                               Plaintiff,
                                                                   20-CV-4730 (JPO)
                     -v-
                                                                        ORDER
TRANS UNION, LLC and AMERICAN
HEITAGE CREDIT UNION,
                       Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Monique Wilcox brings this action against Defendants Trans Union, LLC and

American Heritage Credit Union (“American Heritage”), claiming that Defendants violated the

Fair Credit Reporting Act (“FCRA”) by reporting inaccurate information with respect to

Wilcox’s account with American Heritage. (Dkt. No. 1.) Trans Union answered Wilcox’s

Complaint. (Dkt. No. 10.) Instead of filing an answer, American Heritage moved to dismiss the

Complaint for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). (Dkt. No.

14.) For the reasons that follow, American Heritage’s motion is denied.

I.     Background

       American Heritage raises two arguments for dismissing the FCRA claim against it. First,

American Heritage contends that its FCRA obligations were not triggered because Wilcox, rather

than a credit reporting agency, informed it of the alleged inaccuracy in its reporting. (Dkt. No.

14-1 at 6.) Second, American Heritage argues that it satisfied its FCRA obligations, submitting

an affidavit from its Vice President of Consumer Lending describing the management of

Wilcox’s account. (Dkt. No. 14-1 at 3, 7.) Neither of these arguments is persuasive.

       Although American Heritage is correct that “the notice triggering [its] duties” under the

relevant section of the FCRA “must come from a [credit reporting agency], not the consumer,”



                                                 1
          Case 1:20-cv-04730-JPO Document 19 Filed 07/26/21 Page 2 of 2




Sprague v. Salisbury Bank and Trust Co., 969 F.3d 95, 99 (2d Cir. 2020), it is incorrect in its

assertion about how it received notice of Wilcox’s dispute. Wilcox pleads that she “mailed a . . .

dispute letter to Trans Union,” a credit reporting agency, and that American Heritage “receiv[ed]

a dispute notice from Trans Union.” (Dkt. No. 1 ¶¶ 11, 37.) In other words, Wilcox alleges that

a credit reporting agency provided American Heritage with the requisite notice. At this stage of

the litigation, the Court assumes the truth of this allegation and rejects American Heritage’s

arguments to the contrary. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002).

       American Heritage’s argument that it satisfied its FCRA obligations also fails. On a Rule

12(b)(6) motion to dismiss, the Court may not consider matters outside the pleadings without

converting the motion to one for summary judgment. Fed. R. Civ. P. 12(d). The Court declines

to consider American Heritage’s affidavit, instead relying on Wilcox’s allegation that American

Heritage “did not conduct a complete, accurate or reasonable investigation into the disputed

issue” and “verified the inaccurate information that was disputed.” (Dkt. No. 1 ¶ 37.) Nothing

in the Complaint suggests that American Heritage investigated and resolved Wilcox’s dispute.

II.    Conclusion

       For the foregoing reasons, American Heritage’s motion to dismiss is DENIED.

       American Heritage shall file an answer within 21 days after the date of this Order.

       The Clerk of Court is directed to close the motion at Docket Number 14.

       SO ORDERED.

Dated: July 26, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                 2
